445 F.2d 318
Birdie Mae DAVIS et al., Plaintiffs-Appellants,v.BOARD OF SCHOOL COMMISSIONERS OF MOBILE COUNTY et al., Defendants-Appellees.
No. 29332.
No. 30768.
United States Court of Appeals, Fifth Circuit.
July 8, 1971.

Appeals from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Judge.
Vernon Z. Crawford, Mobile, Ala., Jack Greenberg, New York City, for Davis.
Jerris Leonard, Asst. Atty. Gen., Dept. of Justice, Washington, D. C., Charles S. White-Spunner, Jr., U. S. Atty., A. J. Cooper, Jr., Mobile, Ala., Norman Chachkin, James M. Nabrit, III, New York City, John D. Leshy, Brian K. Landsberg, Attys., Dept. of Justice, Washington, D. C., Charles S. White-Spunner, U. S. Atty., Mobile, Ala., for the United States.
Abram L. Philips, Victor T. Hudson, James D. Brooks, George F. Wood, Mobile, Ala., Samuel L. Stockman, for School Board.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The judgment of this court in No. 29332, 430 F.2d 883, 889 as it related to student assignment having been reversed by the Supreme Court, 402 U.S. 33, 91 S.Ct. 1289, 28 L.Ed.2d 577, it is ordered as follows:


2
(1) The mandate of the Supreme Court (appended hereto) is made the judgment of this court;


3
(2) The cause is remanded to the District Court for further proceedings in conformity with the opinion of the Supreme Court.


4
The judgment of the District Court in No. 30768 is vacated and the case is remanded for further proceedings also in conformity with the aforesaid opinion of the Supreme Court.


5
The District Court shall require the School Board to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir. 1970, 433 F.2d 611, 618-619.

APPENDIX
SUPREME COURT OF THE UNITED STATES
No. 436 ___, October Term, 1970

6
       Birdie Mae Davis, et al.,
                            Petitioners,
                v.
     Board of School Commissioners of
           Mobile County, et al.


7
ON WRIT OF CERTIORARI to the United States Court of Appeals for the Fifth Circuit.


8
THIS CAUSE came on to be heard on the transcript of the record from the United States Court of Appeals for the Fifth Circuit, and was argued by counsel.


9
ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that the judgment of the said United States Court of Appeals in this cause be, and the same is hereby, reversed with costs at to the parts dealing with student assignment; and that this cause be, and the same is hereby, remanded to the United States Court of Appeals for the Fifth Circuit for further proceedings in conformity with the opinion of this Court.


10
It is further ordered that the said petitioners, Birdie Mae Davis, et al., recover from the Board of School Commissioners of Mobile County, et al. Eight Thousand Six Hundred and Fifty-one Dollars and Forty-five Cents ($8,651.45) for their costs herein expended.


11
             April 20, 1971

Clerk's costs          $   150.00
Printing of record       8,501.45
                       __________
         Total         $ 8,651.45


12
        A true copy
             Test:
             /s/ E. ROBERT WEAVER
          Clerk of the Supreme Court
              of the United States